United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Angola, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-34
Issued: March 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 15, 2013 appellant, through her attorney, filed a timely appeal from a
September 10, 2013 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying her request for reconsideration. Because more than 180 days elapsed from the
last merit decision dated May 8, 2012 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of appellant’s claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review September 10,
2013 nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
On appeal, appellant contends that the evidence establishes that she sustained an
employment injury.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 25, 2011 appellant, then a 47-year-old full-time regular city carrier, filed
an occupational disease claim alleging that on that date she first became aware of her elbow and
neck conditions and their relationship to her employment duties. In an attached statement, she
stated that she felt shooting pain in both elbows on November 25, 2011 while sorting mail.
Appellant also experienced pain while casing mail, lifting trays of mail and lifting packages and
delivering mail. She began experiencing neck pain in the fall of 2008.
By letter dated December 15, 2011, OWCP informed appellant that the evidence of
record was insufficient to support her claim. Appellant was advised to submit additional medical
and factual evidence in 30 days.
On January 3, 2012 OWCP received a December 14, 2011 report from Dr. Thomas
McTernan, Jr., a treating Board-certified internist, who provided physical findings and diagnosed
cervicalgia. A review of an x-ray showed degenerative disc disease.
By decision dated January 25, 2012, OWCP denied appellant’s claim finding that fact of
injury had not been established. It determined that the evidence was insufficient to establish that
the work exposure occurred as alleged as she failed to provide a statement describing how her
condition arose. OWCP also found that the record contained no medical evidence providing a
diagnosed medical condition causally related to appellant’s employment duties.
On February 12, 2012 appellant requested a review of the written record by an OWCP
hearing representative.
In a December 8, 2011 letter, Dr. McTernan advised that appellant was capable of
working with restrictions and was disabled from working until December 12, 2011. On
December 14, 2011 he diagnosed significant neck degenerative disc disease. In February 6,
2012 duty status report, Dr. McTernan noted an injury date of November 25, 2011. He described
the injury as occurring due to casing and carrying mail. Dr. McTernan noted pain in the elbows
and neck and diagnosed a cervical strain, which he attributed to appellant’s employment.
By decision dated May 8, 2012, the hearing representative affirmed the denial of
appellant’s claim finding insufficient medical evidence which addressed causal relationship. The
decision informed appellant that any request for reconsideration had to be made within one year
of that decision.
In a June 21, 2012 report, Dr. Loubert S. Suddaby, a treating Board-certified neurological
surgeon, diagnosed neck sprains and strains and brachial neuritis or radiculitis. Appellant related
that she sustained a work injury on December 1, 2011 when she noted increased neck and arm
pain due to her duties as a letter carrier. Dr. Suddaby checked “yes” to the form question as to
whether her condition was due to the history of injury she provided.
In progress notes dated June 25 through December 5, 2012, Dr. McTernan provided
findings an physical examination and diagnosed cervical disc disorder, ulnar nerve injury,
cervicalgia and lateral epicondylitis. In a June 25, 2012 report, appellant related having
increased levels of pain by the end of her workday. On September 12, 2012 Dr. McTernan
2

opined that her cervicalgia was due to her work requirements. He again checked “yes” to the
questions concerning whether appellant’s complaints were consistent with her injury history.
On September 6, 2012 Dr. P. Jeffrey Lewis, a treating Board-certified neurological
surgeon, reported that a review of a magnetic resonance imaging scan revealed C5-6 and C6-7
disc herniation and a C4-5 mild central disc bulge. Appellant stated that her neck pain increased
in November and December 2011, which she attributed to her repetitive work duties as well as
constant lifting and carrying of mail. Dr. Lewis opined that her preexisting condition had been
aggravated by her work activities.
In a September 20, 2012 report, Dr. Lewis stated that appellant complained of severe
neck pain due to the C5-6 and C6-7 herniated discs.
In reports dated May 25 and July 28, 2013, Dr. Lewis noted that in January 2012
appellant underwent C5-6 and C6-7 anterior cervical discectomy and fusion. In all the reports,
he checked “yes” to the questions concerning whether her complaints were consistent with her
injury history.
On August 19, 2013 appellant requested reconsideration.
She noted that her
reconsideration request was untimely, but argued that she relied on her attorney to timely file the
reconsideration request. Appellant stated that she hired an attorney in August 31, 2012 to submit
her request, which was not done.
By decision dated September 10, 2013, OWCP denied appellant’s request for
reconsideration finding that it was not timely filed and failed to present clear evidence of error.2
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.3
The Board has found that the imposition of the one-year time limitation does not constitute an
abuse of the discretionary authority granted OWCP under section 8128(a) of FECA.4
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.5 OWCP’s regulations and procedures provide that OWCP will reopen a
2

The Board notes that, following the September 10, 2013 decision, OWCP received additional evidence.
Appellant also submitted this evidence with her appeal to the Board. However, the Board may only review evidence
that was in the record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No.
09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57
ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

3

claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on the
part of OWCP.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.7 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.8 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.11 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.12
OWCP’s procedures were changed effective August 29, 2011. Section 10.607 of the new
regulations provide that the date of the reconsideration request for timeliness purposes was
changed from the date the request was mailed to the date the request was received by OWCP.13
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
must be received by OWCP within one year of the date-of-the decision.14 A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.15
6

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5 (October 2011).
OWCP’s procedures further provide that the term clear evidence of error is intended to represent a difficult standard.
The claimant must present evidence which on its face shows that OWCP made an error (for example, proof that a
schedule award was miscalculated). Evidence such as a detailed well-rationalized medical report which, if
submitted before the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error. Id. at Chapter 2.1602.5a.
7

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

8

See Leona N. Travis, 43 ECAB 227, 240 (1991).

9

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

10

See Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

12

Leon D. Faidley, Jr., supra note 4.

13

20 C.F.R. § 10.607.

14

Id. at § 10.607(a).

15

Robert F. Stone, 57 ECAB 393 (2005).

4

As OWCP did not receive appellant’s August 19, 2013 request for reconsideration until
August 23, 2013, which was more than one year after the last merit decision, issued on May 8,
2012 it was untimely. Consequently, appellant must demonstrate clear evidence of error by
OWCP in denying her claim that her cervical condition had been caused or aggravated by her
employment duties.16
The Board finds that the evidence submitted by appellant does not raise a substantial
question as to the correctness of OWCP’s decision and is insufficient to demonstrate clear
evidence of error. The request does not show on its face that OWCP’s denial of her claim was
erroneous. Appellant has not shown how OWCP committed any error in denying her claim that
her cervical condition had been caused or aggravated by the employment factors identified by
appellant. Nothing in her August 19, 2013 request for reconsideration remotely suggests that
OWCP’s May 8, 2012 decision was erroneous in finding that her cervical condition had been
cause or aggravated by her employment duties. The medical evidence received by OWCP
subsequent to the May 8, 2012 decision does not contain any medical rationale explaining the
causal relationship between appellant’s cervical condition and her employment duties.
Dr. Suddaby diagnosed neck sprain and strain and brachial neuritis or neuritis and checked “yes”
to the question of whether it was due to the injury history provided by appellant. Dr. McTernan
opined that her cervicalgia was due to her employment duties checked “yes” to the question of
whether it was due to the injury history provided by appellant. Lastly, Dr. Lewis diagnosed neck
pain which he attributed to her duties of constant lifting and carrying and her repetitive work. He
also checked “yes” to the question of whether it was due to the injury history provided by
appellant. None of these reports correct the original defect in her claim, as none of reports
contain any rationalized medical opinion on the issue of causal relationship. The medical reports
from these physicians do not contain any opinion explaining the cause of appellant’s current
condition or how her employment duties caused or aggravated her cervical condition. Due to
these defects, the medical reports are not of sufficient probative value to prima facie shift the
weight of the evidence in favor of the claimant and raise a fundamental question as to the
correctness of OWCP’s decisions.
The Board finds that appellant’s request for reconsideration fails to demonstrate clear
evidence of error. The request does not show on its face that OWCP’s denial of appellant’s
claim was erroneous. Appellant has not shown how OWCP committed any error in denying her
occupational disease claim.
On appeal, appellant contends that she hired an attorney in August 2012 to pursue her
claim and that she was unaware that the attorney had not requested reconsideration or actively
pursued her claim. The May 8, 2012 the hearing representative’s decision contained clear
instructions that any request for reconsideration had to be made within one year of that decision.
In her August 19, 2013 reconsideration request, appellant acknowledges that her request was
untimely, but that the request was untimely because she thought the attorney had hired had filed
a timely request. Appellant was aware of OWCP’s requirement that a reconsideration request
must be made within one year of the decision in order to be timely. She did not submit her

16

20 C.F.R. § 10,607(a); see D.G., 59 ECAB 455 (2008); Debra McDavid, 57 ECAB 149 (2005).

5

request for reconsideration within one year of the May 8, 2012 hearing representative’s decision
and has not provided any evidence showing why she was unable to timely file her request.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely and failed to show clear
evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 10, 2013 is affirmed.
Issued: March 7, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

